Campbell, J.,
delivered the opinion of the court.
The widow alone had the right of action, and she had the right to accept satisfaction, and discharge the defendant. Code, § 1510.
Her children must look to her, and not to the defendant. A mother’s love is a sufficient safeguard against improperly acquitting a defendant from liability, and the law in such cases as this has committed the interests of children to their mother. To her is committed the right of action, and she alone may control it. Stephens v. Railroad, 10 Lea, 448; McNamara v. Slavens, 76 Mo. 329.

Decree reversed\ demurrer sustained 'and hill dismissed.